24DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19-21, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitmann (U.S. Pat. No. 4,974,443) in view of Berger (U.S. Patent No. 3,095,343).
Regarding claim 17: Heitmann discloses a filter manufacturing apparatus comprising: a feed path to continuously feed a filter material along a longitudinal transport direction (Figs. 1 & 2; via path of the material); a forming device connected to a terminating end of the feed path to form the filter material into a rod-shaped continuous filter body and deliver the formed continuous filter body (Fig. 2; via 79, 81, 82), the forming device including: a tubular element to allow the filter material to pass there through to form the filter material into the continuous filter body (via formed filter material 83); a steam generator in fluid communication to the tubular element to supply steam to the filter tow material (Fig. 4; via levers 151a-151d, for dispensing air or another gaseous fluid”); a diameter measuring device positioned at the outlet of the forming device to measure a diameter of the continuous filter body (Fig. 4; via 162); a control unit to receive signals from the diameter measuring device relative to the diameter of the continuous filter body (via 163/164) and to send signals to the steam generator to vary the steam production or to a display in order to visualize the measurement and compare a signal relative of the measured diameter to a reference diameter (via 162, 163, and 164 in communication with each other to control the amount of moisture on the filter materials) and to change a parameter in the steam generator to increase vapor pressure in case the measured diameter is bigger than the reference diameter of more than a given amount (“The reason for the provision of devices 162, 163, and 164 is that the parameters which are monitored by these devices can influence the signals from the averaging circuit 155, i.e., those signals which are indicative of monitored hardness of the filter cigarettes.”);
Heitmann does not disclose the claimed a steam generator in fluid communication to the tubular elements, rather uses “gaseous fluid”.  However, Berger discloses a similar filter making apparatus with the use of steam generator to insert a steam into the tubular elements, see for example (Figs. 2 & 7; via within housing 100; column 8, lines 61-75; “Steam-injecting apparatus”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified and/or substituted Heitmann’s gaseous fluid by a steam generator/injector, as suggested by Berger, in order to come 

  	Regarding claim 19: Heitmann discloses that the diameter measuring device comprises a tubular measuring element or a U-shaped measuring element, located downstream the tubular element, adapted to allow the continuous filter body to pass therethrough to measure the diameter of the continuous filter body (Fig. 4; via 162 and/or the shape of the entire unit 141/142);
	Regarding claim 20: Heitmann discloses that the diameter measuring device comprises one or more nozzles to blow a pressurized fluid so as to measure pressure fluid variations to determine the diameter of the continuous filter body (via 151a-151d; “if the levers 151a-151d are replaced with nozzles which blow jets or currents of a compressed gaseous medium”);
	Regarding claim 26: Heitmann discloses a plasticizer addition unit arranged upstream an inlet of the tubular element and adapted to spout a plasticizer to the filter material, see for example (Fig. 2; via fluidized materials positioned prior to the inlet of 79);
	Regarding claim 27: Heitmann discloses that the tubular element includes a tapered portion, so that its internal diameter decreases along the longitudinal transport direction (Figs. 2 & 3; via the shown tapered portion of the web 76 as being conveyed to be wrapped around the filter material);
	Regarding claim 21: Heitmann in view of Berger do not disclose the use of laser source to measure the diameter of the continuous filter body.  However, the office takes an official notice that a use of laser source to be used for measuring dimension of an article is old and well known in the art.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Upon further deep consideration to the claimed invention in light of the applied arts, along with the conducted interview on Jan. 6th. 2022, and followed by the filed remarks of 01/20/2022, the office still believes that given the claims the broadest reasonable meaning, the claims still rejected and met by the applied art of record.
In respect to applicant’s arguments that the applied art of Heitman ‘443 does not disclose a filter manufacturing apparatus, rather directed to forming tobacco rods and testing the hardness of the tobacco rod.  Also, argues that ‘443 does not suggest a tubular element to form filter material into continuous filter body.  Applicant argues that there is no evidence that ‘443’s filter plugs are processed or the diameter of the filter plugs are measured.
The office after further consideration and in light of the claimed invention believes that ‘443 indeed suggest the claimed and argued upon matter of having a filter manufacturing apparatus via forming the entire and complete tobacco rod having treated filter material inserted within.  The claimed “form the filter material into a rod-shaped continuous filter body”, is broad enough to consider ‘443 filter supply hopper 104, supplying continuous filter material or parts to be inserted into the rod formed materials continuously, the being treated via severed, blown by air, etc.

    PNG
    media_image1.png
    657
    809
    media_image1.png
    Greyscale

The office believes that since ‘443 suggest feeding the filter bodies one after the other to be inserted into the tubular body of the rod that meets the broad claimed “deliver the formed continuous filter body”.
In respect to applicant’s arguments that there is not steam generator in fluid communication to the tubular element.  The office draws applicant’s attention to the applied art ‘443, (column 2, lines 10-34; “it is also known to ascertain the filling power by monitoring the mass flow of the stream and/or the resistance which the stream offers to penetration of air or another gaseous fluid.  The directly or indirectly gained results of such measurement of the 
Regarding applicant’s argument that ‘443 does not support the claimed diameter measuring device.  The office draws applicant’s attention to ‘443, (column 3, lines 38-43; “provide an apparatus which can…variable parameters, such as the hardness of the products, their diameters and their moisture content” and/or column 19, line 57-column 20, line 8; “signals from a device 162 which monitors the diameters of the filter cigarettes”).

The Office believes that applicant is reading too much of the specification and disclosure of the invention into the claimed language, while the examination is given the broadest reasonable meaning to only the claimed language.  In this case, as explained above, the applied art may not be sole indicating a device for forming a “filter material”, yet suggest formation of a cigarette rods material along with mechanism and treatments to the filter material as being inserted into the machine and placed into the tubular rod material while being treated via steam/air along with other operations such as penetrating or cutting them into separate pieces (type of treatments).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731